                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                      TEXARKANA DIVISION

ROY LEE DEROUEN                                     §

VS.                                                 §                   CIVIL ACTION NO. 5:19cv31

DIRECTOR, TDCJ-CID                                  §

                      MEMORANDUM ORDER REGARDING TRANSFER

        Petitioner Roy Lee Derouen, an inmate confined at the Connally Unit of the Texas

Department of Criminal Justice, Institutional Division, proceeding pro se, filed this petition for writ
of habeas corpus pursuant to 28 U.S.C. § 2254.

                                               Discussion

        Petitioner brings this petition challenging the validity of a disciplinary conviction received

while confined at the Connally Unit located in Kenedy, Texas. Petitioner is confined pursuant to

convictions received in the 175th District Court for Bexar County, Texas.

        Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas corpus

in the district court for the district wherein such person is in custody or in the district court for the

district within which he was convicted. Section 2241(d) further provides that the district court in

the exercise of its discretion may transfer the action to the other district in the furtherance of justice.

        Petitioner relates that he is confined based on convictions received in Bexar County, Texas.

Additionally, petitioner is currently housed at the Connally Unit which is located in Karnes County,

Texas. Pursuant to 28 U.S.C. § 124, both Bexar County and Karnes County are in the San Antonio

Division of the Western District of Texas. Thus, plaintiff has failed to establish jurisdiction exists

in this court.

        Under 28 U.S.C. § 1404(a), for the convenience of parties and witnesses and in the interest

of justice, a district court may transfer any civil action to any other district or division where it could

have been brought. Such a transfer may be done sua sponte and is reviewable only for an abuse of

discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th Cir. 1989).
.


           Because petitioner complains of a disciplinary conviction and is confined in the San

    Antonio Division of the Western District of Texas and all records and witnesses involving this

    action may be located in such district, the transfer of this action to such division would

    further justice. Therefore, it is the opinion of the undersigned that this petition should be

    transferred to the United States District Court for the Western District of Texas, San Antonio

    Division.   An Order of Transfer so providing shall be entered in accordance with this

    Memorandum Order.

    SIGNED this 5th day of March, 2019.




                                             ____________________________________
                                             CAROLINE M. CRAVEN
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
